Citation Nr: 0716716	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-06 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed sleep 
disorder.  




REPRESENTATION


Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1988 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision.  



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  During military service, the veteran is shown to have 
been treated on one occasion for muscle strain in the lower 
thoracic spine and for manifestations of suspected 
narcolepsy.  

3.  The currently demonstrated low back strain and mild 
degenerative disc disease is not shown to be due to any event 
or incident of the veteran's period of active military 
service.  

4.  The veteran currently is not shown to have a separately 
ratable sleep disorder including narcolepsy or other 
condition manifested by uncontrolled sleeping due to any 
event or incident of military service.  


5.  Any current symptoms of disturbed sleep and nightmares 
are shown to be manifestations of the service-connected post-
traumatic stress disorder.  



CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability due to 
disease or injury that was incurred in or aggravated by his 
military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

2.  The veteran does not have a disability manifested by 
narcolepsy or symptoms of uncontrolled sleeping due to 
disease or injury that was incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In March 2001, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service connection the evidence must show 
three things: an injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
service.  

The veteran had ample opportunity to respond before the 
issuance of the November 2002 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection.  

The Board also finds that the letter cited above and a 
follow-on letter in June 2004 together satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2004 letter advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, VA medical records, and 
records from the Social Security Administration (SSA).  The 
letter also stated that VA would make reasonable efforts to 
help get records held by any non-Federal entity.  

The June 2004 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the June 2004 letter, which 
completed the notice requirements of VCAA and cured any 
defects in prior notice letters, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before the issuance of the January 2005 
Statement of the Case (SOC).  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the March 
2001 letter advised the veteran of the second and third 
Dingess elements (existence of a current disorder and 
connection between the claimed disorder and the service-
connected disability).  

A letter in May 2006 advised the veteran of the fourth and 
fifth Dingess elements (degree of disability and effective 
date pertaining to the disability).  There is accordingly no 
possibility of prejudice under Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and extensive post-
service VA medical records have been associated with the 
claims file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional existing records that should be obtained before 
the claim is adjudicated.  

The veteran was advised of his right to a hearing before the 
RO's Decision Review Officer and/or before the Board, but he 
indicated that he does not want to testify in such a hearing 
prior to the Board's action.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claims.  Specifically, the 
veteran was afforded a VA-contract examination in July 2004 
to determine the etiology of his claimed low back disorder.  

As explained in more detail hereinbelow, the veteran has not 
presented a prima facie case for service connection for sleep 
disorder, so medical examination is not warranted for that 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  
See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curium).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Service connection for low back disorder

The veteran's service medical records (SMR) include an 
October 1989 treatment note in which he complained of having 
low back pain at the lower thoracic spine.  The clinician's 
impression was that of muscle strain at T8-9.  

The veteran complained of low back pain in September 1990 and 
was found to have a pilonidal cyst.  The Board notes that 
service connection has been granted for pilonidal cyst, and 
the in-service-treatment for that disorder will accordingly 
not be addressed in conjunction with the present claim on 
appeal.  

The veteran waived physical examination at the time of his 
discharge in November 1991, so there is no record of whether 
he had a spinal abnormality at the time of his discharge from 
service.  

The veteran was treated for lumbago and scoliosis of the 
lumbar spine during the period September-November 1999 by a 
German physician.  There is no statement in the letter by 
that physician, dated in May 2003, discussing the etiology or 
history of that disorder.  

The veteran reported to the VA outpatient clinic in July 2000 
complaining of chronic back pain with history of surgery.  
The back was mildly tender on examination; the clinician's 
impression was that of chronic back pain.  

During an interview at the VA mental hygiene clinic in the 
same month, the veteran reported having chronic low back pain 
secondary to previous motor vehicle accident and back strain 
in the military.  

The veteran had a VA-contract medical examination in November 
2002 during which he reported the onset of low back pain in 
approximately 1989.  The examiner diagnosed mild degenerative 
changes at L5-S1 with mild piriformis syndrome; the examiner 
did not provide an opinion regarding etiology.  

The veteran submitted a claim for worker compensation in 
September 2003 for mechanical low back pain incident to 
picking up a heavy weight at work in that month.  

A medical follow-up in October 2003 to the workplace-related 
low back pain stated that the pain had become chronic and 
radiated to the left foot and left knee.  

The veteran had a VA-contract medical examination in July 
2004 when he complained of recurring lumbar pain at about L4-
5 level sometimes radiating to the left knee, with onset in 
1989 and recurrent thereafter.  The examiner's diagnosis was 
that of chronic recurrent back strain associated with minimal 
degenerative disc disease at L5-S1, with slight genetic 
lumbar levoscoliosis on X-ray.  

The examiner stated any persistent old spinal problems from 
an in-service condition would have left more expressed 
degenerative changes on X-ray.  Considering present findings, 
the still-minimal degenerative changes on X-ray and the 
veteran's current occupational workload, the examiner opined 
that the veteran's condition was consistent with recurrent 
back strain after an acute lifting trauma in October 2003.  

The veteran was treated for low back pain in May 2005 
consequent to a new workplace-related injury.  There is 
nothing in the treatment record showing this new injury to be 
related to military service.

The veteran has demonstrated that he has a current lumbar 
spine disability.  However, a veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In this case, competent medical opinion states that the 
veteran's current low back disorder was related to his post-
service workplace injury rather than to his one recorded 
episode of back strain in service.  

As noted, the examiner based his opinion on the progress of 
the disease, which was too mild to be consistent with an 
injury in service.  

The Board also notes that the treatment in service was for 
muscle strain to the thoracic spine at T8-9, whereas the 
current low back disorder is related to the lumbar spine at 
L5-S1.  The examiner's opinion is thus fully consistent with 
the contemporaneous medical record.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  As the competent and uncontroverted 
medical opinion of record does not support the veteran's 
claim, the Board accordingly must find that the claimed low 
back disorder is not due to any event or incident of his 
period of military service.  

In addition to the medical evidence, the Board has considered 
the veteran's assertion that his current back pain is related 
to his military service.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Based on the analysis above, the Board finds that service 
connection for claimed low back disorder must be denied.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


Service connection for sleep disorder

The SMR include a September 1989 treatment note in which the 
veteran reported that, while he was on leave, he and his 
entire family received some sort of medical testing, as a 
result of which he was advised to seek treatment for an 
unspecified sleep disorder.  

The veteran reported having difficulty sleeping during leave 
and on return to Germany, but stated that his sleep patterns 
had subsequently returned to normal.  The clinician's 
impression was that of resolving jet lag, but follow up with 
sleep lab.  

The veteran had a neurology consultation in October 1990 
during which he reported a history of uncontrolled episodes 
of sleep during the daytime.  The clinician's impression was 
that of probably narcolepsy, to be confirmed by referral to 
sleep lab and follow-up electroencephalogram (EEG), 
electrocardiogram (EKG) and other diagnostics.  

A November 1990 letter from Riverside Sleep Disorders Center 
states that the veteran's description appeared to indicate a 
multiple sleep latency procedure, but stated that no test had 
been performed at that facility or at the Sleep Disorders 
Center at Sentara General Hospital in Norfolk.  

A February 1991 neurology treatment note states that the 
veteran had a normal EEG.  The neurologist stated that the 
veteran's symptoms were consistent with narcolepsy and 
indicated a plan for sleep lab referral, but there is no 
indication that any further diagnostics were actually 
performed during service.  

As noted, the veteran waived physical examination at the time 
of his discharge in November 1991, so there is no record of 
whether he had a sleep disorder at the time of his discharge 
from service.  

The VA mental hygiene clinic notes dated in July 2000 show 
that the veteran complained of having nightmares and 
difficulty sleeping, among other symptoms, secondary to a 
stressful incident in service (assisting with recovery of 
victims of a train wreck in Germany).  

In September 2000, the veteran reported not having slept in 
24 hours due to inability to sleep, nightmares and intrusive 
thoughts.  

The veteran had a VA-contract psychological assessment in 
August 2004 during which he reported having nightmares 
involving pools of blood, depression and problems sleeping.  
The psychologist diagnosed post-traumatic stress disorder 
(PTSD), major depressive episode, alcohol dependence and 
psychoactive substance abuse, and specifically referred the 
symptoms of sleep disturbance to the major depressive 
episode.  

Based on review of the evidence, the Board notes that the 
current sleep symptoms shown by the medical records are those 
of sleep disturbance symptomatic of the service-connected 
PTSD, for which he is already separately compensated.  

There currently is no competent evidence of a separate and 
distinct sleep disorder including narcolepsy or another due 
to symptoms of uncontrolled sleeping that can be causally 
related to the veteran's period of active service.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).   In this case, there is no evidence of a 
current sleep disorder on which service connection can be 
based.  

The Board notes that the veteran was assessed for possible 
narcolepsy during military service.  However, that a 
condition or injury occurred in service alone is not enough; 
there must be a disability resulting from that condition or 
injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1993).  

The existence of current disability must be shown by 
competent medical evidence.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  "Current disability" means a disability shown 
by competent medical evidence to exist at the time of the 
award of service connection.   Chelte v. Brown, 10 Vet. App. 
268 (1997).  

Accordingly, absent evidence of current disability, service 
connection for a claimed sleep disorder must be denied.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  The 
preponderance of the evidence is against the claim, and that 
doctrine is accordingly not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 4at 53-56.  



ORDER

Service connection for a low back disorder is denied.  

Service connection for a claimed sleep disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


